                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


 FELLOWES, INC.,                             )
                                             )
                         Plaintiff,          )    Civil Action No.: 1:11-CV-08148
        vs.                                  )
                                             )
 ACCO BRANDS CORP.,                          )    Honorable Harry D. Leinenweber
                                             )
                         Defendant.          )
                                             )


                              MOTION FOR FINAL JUDGMENT

       Due to the Memorandum Opinion and Order of April 22, 2019 (“Order”; D.E. 47),

Plaintiff Fellowes, Inc. (“Fellowes”) respectfully moves this Court for Final Judgment in Civ.

No. 1:11-cv-08148.

       On September 16, 2013, Fellowes filed an amended complaint in this case, asserting

infringement of United States Patent 9,020,796 and 8,464,767 (the ‘796 and ‘767 patents

respectively). D.E. 34. On Sept. 30, 2013, defendant ACCO Brands Corp. (“ACCO”) filed an

answer and counterclaim seeking a finding of invalidity and non-infringement of the ‘796 and

‘767 patents. D.E. 37. ACCO’s Motion to Stay (D.E. 35 filed Sept. 27, 2013) was granted on

October 1, 2013 (D.E. 38). Fellowes moved to amend the complaint to add U.S. Patent No.

9,724,704 (the ‘704 patent), which ACCO opposed, and the motion was denied with the April

22nd Order. The Order bars Fellowes from moving forward with certain claims of the ‘796 and

‘704 patents. D.E. 47.

       At present, Fellowes is aware of only those ACCO models, which are listed in its

previously proposed Amended Complaint (D.E. 146-2 in 1:10-CV-07587), as infringing the

claims of the ‘704 and ‘796 patents. The patent claims which Fellowes would assert against



                                                                                    4811-1689-6918.v3
those ACCO models are now barred. Accordingly, Fellowes seeks a Final Judgment in

accordance with Rule 54(b) of the Federal Rules of Civil Procedure so that it may file an appeal.



Dated: May 6, 2016                               Respectfully submitted,

                                                  /s/ William P. Atkins
                                                 William P. Atkins (admitted pro hac)
                                                 PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                 1650 Tysons Boulevard
                                                 McLean, Virginia 22102
                                                 Telephone: 703.770.7900
                                                 Facsimile: 703,770.7901

                                                 Peter John Shakula, II (#6204370)
                                                 pjshakula@woodphillips.com
                                                 WOOD PHILLIPS
                                                 500 West Madison Street, Suite 3800
                                                 Chicago, IL 60661-2562
                                                 Tel: 312.876.1800
                                                 Fax: 312.876.2020
                                                 COUNSEL FOR FELLOWES, INC.




                                                2
                                                                                    4811-1689-6918.v3
                                 CERTIFICATE OF SERVICE

       As an attorney of record in this matter, I hereby certify that, May 6, 2019, I caused a copy

of the foregoing Motion for Final Judgment to be filed with the Court’s CM/ECF system, which

provides service to all counsel of record via electronic mail.


                                                     /s/ William P. Atkins
                                                        William P. Atkins




                                                 3
                                                                                     4811-1689-6918.v3
